Case 3:18-cv-00621-BJD-JBT Document 86 Filed 02/26/19 Page 1 of 4 PageID 2046



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

FLORIDA COASTAL SCHOOL OF
LAW, INC., et al.,

               Plaintiffs,

       v.                                                   Case No.: 3:18-cv-00621-BJD-JBT

AMERICAN BAR ASSOCIATION, et al.,

            Defendants.
___________________________________________/

                               STIPULATION FOR DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs, Florida Coastal

School of Law, Inc.; and InfiLaw Corporation, and Defendants, American Bar Association;

Council of the Section of Legal Education and Admissions to the Bar, American Bar

Association; and Accreditation Committee of the Section of Legal Education and Admissions to

the Bar, American Bar Association, stipulate to the dismissal of this action with prejudice, each

party to bear its own costs and fees.

                                             Respectfully submitted,

                                             /s/ H. Christopher Bartolomucci
                                             Paul D. Clement*
                                             H. Christopher Bartolomucci*
                                             KIRKLAND & ELLIS LLP
                                             655 15th Street, NW
                                             Washington, DC 20005
                                             (202) 879-5000
                                             paul.clement@kirkland.com
                                             cbartolomucci@kirkland.com
                                             *Admitted pro hac vice
Case 3:18-cv-00621-BJD-JBT Document 86 Filed 02/26/19 Page 2 of 4 PageID 2047




                                   Mark G. Alexander
                                   Florida Bar No. 434078
                                   ALEXANDER DEGANCE BARNETT P.A.
                                   1500 Riverside Avenue
                                   Jacksonville, Florida 32204
                                   (904) 345-3277
                                   mark.alexander@adblegal.com

                                   Counsel for Plaintiffs Florida Coastal School of
                                   Law, Inc. and InfiLaw Corporation


                                   Kevin E. Hyde
                                   FL Bar No. #0768235
                                   khyde@foley.com
                                   Emily Friend O'Leary
                                   FL Bar No. #73042
                                   eoleary@foley.com
                                   FOLEY & LARDNER LLP
                                   One Independent Drive, Suite 1300
                                   Jacksonville, FL 32202-5017
                                   Telephone: 904.359.2000
                                   Facsimile: 904-359-8700

                                   James A. McKee
                                   FL Bar No. 0638218
                                   jmckee@foley.com
                                   106 East College Avenue, Suite 900
                                   Tallahassee, FL 32301
                                   Telephone: 850-222-6100
                                   Facsimile: 850-561-6475




                                      2
Case 3:18-cv-00621-BJD-JBT Document 86 Filed 02/26/19 Page 3 of 4 PageID 2048



                                   /s/ Tacy F. Flint
                                   Anne E. Rea (IL 6188384)*
                                   area@sidley.com
                                   Tacy F. Flint (IL 6284806)*
                                   tflint@sidley.com
                                   Joseph R. Dosch (IL 6303209)*
                                   jdosch@sidley.com
                                   SIDLEY AUSTIN LLP
                                   One South Dearborn
                                   Chicago, IL 60603
                                   Telephone: (312) 853-7000
                                   Facsimile: (312) 853-7036
                                   *Admitted pro hac vice

                                   Attorneys for Defendants American Bar
                                   Association; Council of the Section Of Legal
                                   Education and Admissions to the Bar, American
                                   Bar Association; and Accreditation Committee of
                                   the Section of Legal Education and Admissions to
                                   the Bar, American Bar Association


Dated: February 26, 2019




                                      3
Case 3:18-cv-00621-BJD-JBT Document 86 Filed 02/26/19 Page 4 of 4 PageID 2049



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 26, 2019, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system, which will send notice of this filing to all counsel

of record.


                                             /s/ H. Christopher Bartolomucci
                                             H. Christopher Bartolomucci
